DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated February 2, 2021.
	Claims 21-28 have been amended to be added to claim 1 as a part of the method claim.  Claims 1-4, 7-10, and 21-28 are pending and have been examined.
Claim Objections
Claims 1-4 and 7-10 are objected to because of the following informality:  Where Applicant states that the claims are "previously present," Applicant must state, "previously presented."  This is from Regulation 37 CFR 1.121:  
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn (Previously presented), (New), and (Not entered).

Emphasis added.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Applicant states "a campaign creator offerings sale product to user backer."  Applicant likely means "a campaign creator offers a product for sale to a backer."  The grammar of the phrase has multiple errors; therefore, appropriate correction is required.
Claim 28 is objected to because of the following informalities: Applicant states, "integration with said middleware IPTV crowdfunding component" but it is believed that Applicant intended to state, "integrated with said middleware IPTV…"  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "the pluralities of interfaces" and "the middleware IPTV crowdfunding component."   It is unclear if Applicant intended claim 23 to refer to either claim 21 or 22, or what the interfaces and the middleware IPTV crowdfunding component refer to in claim 1.    Therefore, because claim 23 could refer to several different claims, there is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations "the pluralities of interfaces" and "the middleware IPTV crowdfunding component."   It is unclear if Applicant intended claim 23 to refer to either claim 21 or 22, or what the interfaces and the middleware IPTV crowdfunding 
Claim 24 recites the limitations "the plurality of management IPTV crowdfunding" and "said middleware IPTV crowdfunding component."   It is unclear if Applicant intended claim 24 to refer to either claim 21 or 22, or what the plurality of management IPTV crowdfunding and said middleware IPTV crowdfunding component refer to in claim 1.    Further, it is unclear if "management IPTV crowdfunding" is a device, because it is further limited to include a browser.  Is it a computing device?  It is unclear from the claim limitation.  The specification refers, for example in par 0064 to the crowdfunding system, the crowdfunding campaign management interface, the crowdfunding network, and crowdfunding (in par 0065) campaign videos.  There is no reference to "management IPTV crowdfunding."  Thus the specification does not further clarify this.  Therefore, because claim 24 could refer to several different claims, as well as further limiting "crowdfunding" to include a "browser," there is insufficient antecedent basis for this limitation in the claim.
Claim 25, like claim 24, recites the limitation "the plurality of management IPTV crowdfunding," which does not have antecedent basis and is unclear because it could refer to several different elements in the specification, and has no dictionary definition as an element that would be further modified by a campaign creator.  Therefore, for the same reason as claim 24, the element "the plurality of management IPTV crowdfunding" does not have sufficient antecedent basis and is unclear to what it refers.  
Claims 26 and 27, like claims 24 and 25, does not have sufficient antecedent basis for "said middleware IPTV component and because this could either refer to claim 
Claim 28, like claim 23, does not have sufficient antecedent basis for "the plurality interfaces of middleware IPTV crowdfunding component," and for the same reason, is rejected for failing to particularly point out and distinctly claim the invention.  
Further, for claim 28, the limitation, "middleware IPTV crowdfunding component comprises broadcasting networks including ABC, CNN, CBC, and MTV" as well as the limitation, "peer to peer video hosting service such as YouTube, Vimeo," recite trademarks to further define the elements "broadcasting networks" and "peer to peer video hosting service."  Under MPEP 2173(u),  trademark or trade name is not per se improper, but these limitations appear to identify or describe a particular material or product.  This is because they are used to describe what a broadcast network includes or what is considered a peer to peer video hosting service.  Moreover, it appears that they intend to be limitations to the claims.  Therefore, for these reasons, use of these trademarks as limitations is indefinite under 35 USC 112(b).  
Finally, for claim 28, Applicant recites "over the top content or peer to peer video hosting service such as Youtube, Vimeo."  This use of "such as" is unclear if Applicant is narrowing the range as a limitation (Youtube and Vimeo only) or merely exemplary usage.  Examiner will interpret the use of YouTube and Vimeo as exemplary usage.  See MPEP 2173.05(d).  
Therefore, claims 23-28 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Though claim 25 is a process claim, it recites that "a plurality of management IPTV crowdfunding also includes a campaign creator."  Under a broadest reasonable interpretation, this limitation is to a further physical element of the IPTV crowdfunding and includes a person who is in the role of a campaign creator.  This interpretation is supported by par 0042 where a campaign creator is described as a person because the creator is contrasted with a backer, also a person.  Including the campaign creator as an element to further limit potentially a physical element would claim a human organism in a claim.  As opposed to claiming what a person does, which occurs in process claims, this claims the person itself.  Therefore, claim 25 is rejected under 101 for reciting statutorily ineligible subject matter.  
Therefore, claim 25 is rejected under 35 USC 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 9, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 ("Postrel").  
	Per claim 1, White teaches accessing, by a computer system comprising a plurality of computer processors with one or more network interfaces, a streaming video in par 016 where a router system receives unicast data traffic.  See also Fig 1, Item 108 where a computer is described.  See par 016: "The distribution switch/router system 228 also receives unicast data traffic from the intermediate office 
	White then teaches wherein a first user is a campaign creator in par 022 where an application tier 304 and an acquisition tier 306 are taught.  This under a broadest reasonable interpretation a campaign creator because application and acquisition are the interfaces for those setting up the campaigns.  White then teaches and a second user is a campaign backer in par 022 where a client facing tier 302 is taught which under a broadest reasonable interpretation is what the campaign backer uses to access the 
	White then teaches wherein a campaign creator is accessing the computer system using a campaign creator computing device including a display in Item 388, which shows the creator's computer system, and White then teaches wherein a campaign backer is accessing the computer system using a campaign backer computing device including a display in Item 318, where a backer uses a computer system.  
	White then teaches displaying a streaming video on the backer’s computing device’s display in par 037: "The set-top box devices 316, 324 can receive the content via the CPE 314, 322, and can transmit the content to the television monitors 318, 326. In an illustrative embodiment, video or audio portions of the content can be streamed to the set-top box devices 316, 324."  
	White then teaches displaying an in-screen funding button or link on the backer’s computing device’s display in Fig 7 and par 0056 where a GUI is superimposed on the streaming, with a button.  See par 0056:  "In this illustration the 
	White then teaches wherein a combination of a in screen video and in screen funding button is online crowdfunding campaign, wherein it is possible for a backer to click on the funding button while the video is playing in Fig 7 and par 0056 where there is a program and superimposed is a selectable GUI element which teaches a button (see Fig 7).  See par 0056:  "In this illustration the background represents the charitable media program (e.g., a program showing the devastation after the Tsunami and charitable activities to help the homeless, a housing project for the poor, etc.). The media processor can be directed to superimpose on the media program a selectable GUI element such as an icon with a descriptive heading (e.g., "Select here to donate to this cause")."
	White then teaches allowing the backer to purchase a product or service using an in screen graphic user interface, wherein receiving payment information data from the backer, which may include a bank account number, credit card number, or other payment information data from a third party; and allowing for the backer to fund one or more campaigns in par 0059 where the user in selecting can donate, which under a broadest reasonable interpretation is a service.  The "billing system of the media communication system" bills the subscriber account which teaches payment information data from a third party.  See par 059: "The CMS 130 in response 
	White then teaches wherein the computer system sends payment acknowledgment data to the campaign creator’s computing device, indicating the payment was successful in par 059 where the viewer must provide authentication information to prove that the transaction is authorized, which then notifies the charitable organization of the payment plan.  See par 059: "Once these selections have been made and validated, the media processor can be directed to submit the selections to the CMS 130 in step 620 and an identification of the charitable organization associated with the transaction. The CMS 130 in response can notify the charitable organization in step 622 of the selections and a payment plan of the subscriber. The CMS 130 can also direct in this step a billing system of the media communication system to bill a subscriber account associated with the media processor from which the charitable contribution was initiated in steps 618-620."   That the campaign creator, which in White is taught by the "charitable organization," receives a communication that would teach payment acknowledgement data to the campaign creator's computing device, indicating the payment was successful, is taught in par 063 where communications are established between the donee and the recipient.  The Charitable organization performs the communications via the CMS Item 130 (a computer) and using a communication device that is managed by the charitable organization.  Therefore, under a broadest reasonable interpretation, the messages received by the donee are payment acknowledgement data because they are responded to with further communications about the payment.  See also Fig 16 where the charitable organization responds back to the donee.  A communication device is taught in par 051 in the context of par 063 as being an Internet-capable communication device, which would teach a computing device, because it refers to items 116 and 210 of Figs 1-2, which are computers connected to the Internet.  
	White does not teach a live streaming video, displaying a live streaming video or a live video; wherein the one or more funding button click actions and data inputs are performed by the backer without blocking or pausing the live streaming video ... that does not block or pause the live streaming video... using one or two clicks on an in-screen graphic user interface that does not block or pause the live streaming video.  White also does not teach a camera (for the 'backer').
	James teaches an interactive distributed multimedia system.  See abstract.
	James teaches a live streaming video and displaying a live streaming video, and a live video in par 041 where the references to streaming are to live streaming: "'Streaming' may refer to a live broadcast or the simultaneous delivery and display of content from a remote source, for example."  That it is displayed is taught in par 044 where the streaming is "uninterrupted, interactive engagement with scripted content by users."  
	James teaches wherein the one or more funding button click actions and data inputs are performed by the backer without blocking or pausing the live streaming video ... that does not block or pause the live streaming video... using one or two clicks on an in-screen graphic user interface that does not block or pause the live streaming video in par 0109 where the user can make a purchase without interrupting the streaming or blocking it with a pop up window.  See par 0109: "Shawn has discovered that when he watches a certain video that once aired on television, now available via his mobile phone and computer devices, there is a new technology that allows him to interact with the multimedia content he is viewing. Interestingly, these interactions are more seamless with this video programming than the fully interrupted commercial experience he has experienced since his youth. With this new style of direct response video (e.g. using example file formats and/or readers described herein) available on his mobile and computer devices, rather than needing to respond by explicitly navigating to a web site or calling a toll free number, he is able to: (1) select products of interest from either prerecorded or streaming video productions, (2) contact the supplier of selected products without the use of any second device (e.g., telephone or via the internet), and (3) purchase such products through supplier order fulfillment processes. Note that an e-Commerce channel may be opened using techniques described herein without interrupting the video stream such as by introducing (1) pop-up windows, or (2) second (e.g., split) screens in order to open an e-commerce channel. Instead, Shawn may initiate an order by directly interacting with the streamed content."  One or two clicks is taught in par 073 where the user interacts with the tagged region with a "click," which teaches one click.  
	James also teaches a camera in par 0104 where the video stream is input.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the campaign donation teaching of White 
	White does not teach assigning the backer rewards points for the purchase as part of a membership rewards program, allowing for the backer to fund one or more campaigns, wherein the computer system sends a funding request command over a network to initiate funding of a campaign, using the backers rewards points data, and payment using rewards points.
	Postrel teaches assigning the backer rewards points for the purchase as part of a membership rewards program in par 020, where a user can make purchases and get rewards points: "For example, a customer that charges $2,000 on his credit card will have 2,000 points entered into his reward account with the issuing bank. The customer may accumulate reward points and ultimately redeem some or all of his reward points in exchange for a product or service."  Then Postrel teaches wherein the computer system sends a funding request command over a network to initiate funding of a campaign, using the backers rewards points data, and payment using rewards points in pars 023-025, where the user can fund a campaign with rewards points: "First, the POD will provide a user interface that allows a 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the donation teaching of White, as modified by James, with the rewards awarding and donating teaching of Postrel because Postrel 
In the prior art, it is often desired to be able to make a charitable contribution or donation to a charity. Problems often arise that inhibit or curtail the desires of the donor in this situation. One such problem is ease of making the donation. Often, it is required for a donor to mail in a check to a charity such as the Red Cross, or to make telephone call, etc. Another problem in the donations field is that donors are concerned that the intended charity may not be a charity in fact, but may only have a charitable sounding name. Thus, although the intent is to donate money to a charitable cause, the money may end up in the hands of an unscrupulous recipient with no intentions on distributing the funds to those in need.
	
This teaching by Postrel would motivate one ordinarily skilled in the art to combine Postrel with White because one would want to further facilitate donations.  Both White and Postrel teach improvements to making donations, and Postrel teaches methods including donating reward points which prior art does not teach.  This solves the "inhibit or curtail" problem that prevents those who desire to help from helping.  For these reasons, one would be motivated to modify James with Postrel.  
	 Per claim 2, White, James, and Postrel teach the limitations of claim 1, above.  White does not teach said computer-implemented system transmits a plurality of campaign projects to a third party point of sale device over a network wherein the computer system receives funding commitment data to complete a campaign funding transaction via the point of sale device, using rewards points.  
	Postrel teaches said computer-implemented system transmits a plurality of campaign projects to a third party point of sale device over a network wherein the computer system receives funding commitment data to complete a campaign funding transaction via the point of sale device, using rewards points in pars 023-
	Per claim 3, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches displaying a current funding amount, a funding goal, and an identifier of the campaign creator on the backer's computing device's display in par 054 where a list of charitable organizations is taught.  A current funding amount is taught in par 061 where an identified unused balance of the charitable contribution by the organization is taught.  A fundraising goal is taught in par 061 where a targeted recipient of the charitable contribution is taught which teaches under a broadest reasonable interpretation a fundraising goal because it is the purpose or outcome of the fundraising.  
	Per claim 9, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches creator’s computing device is selected from the group consisting of personal computers, smart phones, digital tablets, smart watches, and cameras in par 013: "The IPTV media system can be coupled to one or more computing devices 130 a portion of which can operate as a web server for providing portal services over an Internet Service Provider (ISP) network 132 to fixed line media devices 108 or portable communication devices 116 by way of a wireless access point 117 providing Wireless Fidelity or WiFi services, or cellular communication services (e.g., GSM, CDMA, UMTS, WiMAX, etc.). Another distinct portion of the one or more computing devices 130 can be used as a charity management system 130 for managing charitable contributions of subscribers of the media communication system 100."
a component IPTV crowdfunding server with a IPTV crowdfunding manager for graphical user interface associated with a user campaign creator as a provider of the IPTV fundraising video content, wherein the IPTV crowdfunding middleware component is designed for operate at least one on electronic device in par 011 where an IPTV broadcast media system has a "super head-end office server" (SHS) which teaches a middleware component IPTV crowdfunding server because it takes the broadcast data and then multicasts the broadcast data.  In par 021, the charitable management system , item 130 is connected to the super head end office server.  This is also shown in Fig 1 where the SHS is connected to the charitable management system, which is where the charitable broadcast and donations is managed.  
	White then teaches a plurality of IPTV crowdfunding server components arranged and configured to perform fundraising video content capabilities on at least one electronic device, from the component IPTV crowdfunding, wherein the plurality of management IPTV crowdfunding servers components comprises at least one of a presentation IPTV crowdfunding manager, a IPTV crowdfunding manager and/or IPTV fundraising manager a conditional crowdfunding access or a conditional fundraising access in par 012 where the VHS (Video head end server) which distributes to Video Head end offices, which teach a plurality of IPTV crowdfunding server components, which then enable as taught in par 013 charitable contributions on devices for instance by portable communication devices.  
	White then teaches a plurality of interfaces to enable communication between said plurality of management IPTV crowdfunding serves components and said IPTV crowdfunding component to thereby allow the IPTV crowdfunding middleware component to operate on the several purpose electronic device, said user is a campaign creator computer for create IPTV fundraising content campaign , a campaign backer computer to Back this Project or funding payment support to a creator IPTV fundraising content campaign in Fig 7 and par 0056 (teaching the campaign backer computer) where a GUI is superimposed on the streaming, with a button.  See par 0056:  "In this illustration the background represents the charitable media program (e.g., a program showing the devastation after the Tsunami and charitable activities to help the homeless, a housing project for the poor, etc.). The media processor can be directed to superimpose on the media program a selectable GUI element such as an icon with a descriptive heading (e.g., "Select here to donate to this cause")."  White then teaches campaign creator computer in Item 388, which shows the creator's computer system.
	White then teaches identify, information data from the backer, for receiving payment, which may include a bank account number, credit card number, or other payment information data from a third party in par 0059 where the user in selecting can donate, which under a broadest reasonable interpretation is a service.  The "billing system of the media communication system" bills the subscriber account which teaches payment information data from a third party.  See par 059: "The CMS 130 in response can notify the charitable organization in step 622 of the selections and a payment plan of the subscriber. The CMS 130 can also direct in this step a billing system of the media communication system to bill a subscriber account associated with 
	White then teaches determine and sends a funding request command over a network to initiate funding of a campaign in par 056, where a selectable gui element to donate is displayed: "The icon or text can be selected by navigating a pointer with a remote control. In another illustrative embodiment, the selectable GUI element can be presented at a display of the remote controller as a softkey or other selectable item. The selectable GUI element can be detected by the media processor in step 614 from signals supplied by the remote controller. Once a signal is detected, the media processor can invoke a process for submitting a charitable contribution by way of the media processor as described by steps 618-622."  See also Fig 7.
	White then teaches wherein the IPTV crowdfunding system sends payment acknowledgment data to the campaign creator’s computing device or other electronic device, indicating the payment was successful is taught in par 063 where communications are established between the donee and the recipient.  The Charitable organization performs the communications via the CMS Item 130 (a computer) and using a communication device that is managed by the charitable organization.  Therefore, under a broadest reasonable interpretation, the messages received by the donee are payment acknowledgement data because they are responded to with further communications about the payment.  See also Fig 16 where the charitable organization responds back to the donee.  A communication device is taught in par 051 in the context of par 063 as being an Internet-capable communication device, which 
	Though White teaches broadcasting to several devices digitally, White does not use the term codec, and White does not use the term middleware, though there are several devices disclosed which are intermediary in the steps of the broadcast, as shown above.  White also does not teach allowing for the backer to fund one or more campaigns using one or two clicks on a in screen graphic user interface that does not fully block or pause the live streaming video.
	James teaches codec in par 041, and teaches middleware in par 041.  Then, James teaches allowing for the backer to fund one or more campaigns using one or two clicks on a in screen graphic user interface that does not fully block or pause the live streaming video in par 0109 where the user can make a purchase without interrupting the streaming or blocking it with a pop up window.  See par 0109: "Shawn has discovered that when he watches a certain video that once aired on television, now available via his mobile phone and computer devices, there is a new technology that allows him to interact with the multimedia content he is viewing. Interestingly, these interactions are more seamless with this video programming than the fully interrupted commercial experience he has experienced since his youth. With this new style of direct response video (e.g. using example file formats and/or readers described herein) available on his mobile and computer devices, rather than needing to respond by explicitly navigating to a web site or calling a toll free number, he is able to: (1) select products of interest from either prerecorded or streaming video productions, (2) contact the supplier of selected products without the use of any second device (e.g., Note that an e-Commerce channel may be opened using techniques described herein without interrupting the video stream such as by introducing (1) pop-up windows, or (2) second (e.g., split) screens in order to open an e-commerce channel. Instead, Shawn may initiate an order by directly interacting with the streamed content."  One or two clicks is taught in par 073 where the user interacts with the tagged region with a "click," which teaches one click.  
	White does not teach assigning the backer rewards points for the purchase as part of a membership rewards program, using the backer’s rewards points data; payment using rewards points.
	Postrel teaches assigning the backer rewards points for the purchase as part of a membership rewards program in par 020, where a user can make purchases and get rewards points: "For example, a customer that charges $2,000 on his credit card will have 2,000 points entered into his reward account with the issuing bank. The customer may accumulate reward points and ultimately redeem some or all of his reward points in exchange for a product or service."  Then Postrel teaches using the backer's rewards points data, and payment using rewards points in pars 023-025, where the user can fund a campaign with rewards points: "First, the POD will provide a user interface that allows a donor/consumer to request a donation of reward points to be made. A donor approaches the POD (perhaps ancillary to making a purchase at the merchant) and swipes his credit card. The POD processes the magnetic stripe information as it would in a credit card transaction, and sends the appropriate identification information (e.g. issuing bank, account number) over the credit 
Per claim 23, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches at least one of the pluralities of interfaces connects to at least one interface provided by the IPTV crowdfunding component in par 008 where a GUI that is connected to the charitable media program with an interactive television communication system (IPTV) is taught: "present images of the charitable media program and a selectable graphical user interface (GUI) element, detect a transition event in the presentation of the charitable media program according to the 
White does not teach middleware.
James teaches middleware in par 041.  
Per claim 24, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches the plurality of management IPTV crowdfunding also includes a browser, said browser being configured for integration with said IPTV crowdfunding component in par 051 where Internet Explorer, which teaches a browser, is taught, to manage the communication systems.  See par 051: "The portal 530 can be accessed by a Uniform Resource Locator (URL) with a common Internet browser such as Microsoft's Internet Explorer using an Internet-capable communication device such as references 108, 116, or 210 of FIGS. 1-2."
White does not teach middleware.
James teaches middleware in par 041.  
Per claim 25, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches the plurality of management IPTV crowdfunding also includes a campaign creator, said campaign creator being configured for integration with said IPTV crowdfunding component in par 009 where it is described a system that collects charitable media program metadata and distributes the data to media processors operating in an interactive television communication system to facilitate presentation of an interactive charitable contribution graphical user interface.  This teaches campaign creator because metadata is transformed and broadcast with GUI elements to potential backers.  
middleware.
James teaches middleware in par 041.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 ("Postrel"), in further view of Isac, US PGPUB 2009/0327122 A1 ("Isac").  
	Per claim 4, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches the backer's computing device is a mobile phone or tablet in Fig 1 Item 116 and par 051: " The portal 530 can be accessed by a Uniform Resource Locator (URL) with a common Internet browser such as Microsoft's Internet Explorer using an Internet-capable communication device such as references 108, 116, or 210 of FIGS. 1-2."
	White does not teach said online crowdfunding campaign further comprises live text chat.  
	Isac teaches a method for facilitating charitable donations.  See abstract.
	Isac teaches said online crowdfunding campaign further comprises live text chat in par 0235 where "live chat support" is a button.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the charity donation teaching of White as modified by James and Postrel with the live text chat teaching of Isac because one would be motivated to provide the service of live text chat so that any issues could be resolved in an efficient manner and on the same device, without making a call, as the screen based teachings of White, James, and Postrel are performed.  This way people .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 ("Postrel"), in further view of Clements, US Pat No. 9,477,317 B1 ("Clements").  
Per claim 7, White, James, and Postrel teach the limitations of claim 1, above.  White does not teach backer’s computing device accepts a funding click-command selected from the group consisting of voice commands, hand gestures, and-body movement and multi-touch finger swipes or finger combination drags or taps, input using one of a smart home speaker or other smart home device with a microphone that is connected to the computer system over a network, VR or AR handheld controllers or head mounted display.
Clements teaches a touch free input display control panel.  See abstract.
Clements teaches backer’s computing device accepts a funding click-command selected from the group consisting of voice commands, hand gestures, and-body movement and multi-touch finger swipes or finger combination drags or taps in col 17 ln 30-38 where a midair gesture is used to select icons.  
Clements then teaches input using one of a smart home speaker or other smart home device with a microphone that is connected to the computer system over a network. VR or AR handheld controllers or head mounted display in col 17 ln 38-52 where voice recognition using a microphone and speaker and voice recognition software.  This is done over a network as taught in col 12 ln 15-34.
.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 ("Postrel"), in further view of Hughes et al., US Pat No. 10,540,686 B1 ("Hughes").
Per claim 8, White, James and Postrel teach the limitations of claim 1, above.  White does not teach on an in screen graphic user interface that does not block or pause the live streaming video.
James teaches on a in screen graphic user interface that does not block or pause the live streaming video in par 0109 where the user can make a purchase without interrupting the streaming or blocking it with a pop up window.  See par 0109: Note that an e-Commerce channel may be opened using techniques described herein without interrupting the video stream such as by introducing (1) pop-up windows, or (2) second (e.g., split) screens in order to open an e-commerce channel. Instead, Shawn may initiate an order by directly interacting with the streamed content."  One or two clicks is taught in par 0110 where "click through" is taught.
	White does not teach one click and two click funding buttons are displayed.
	Hughes teaches a system to provide multiple items for purchase.  See abstract.
	Hughes teaches one click and two click funding buttons are displayed in col 4 ln 54-67 where one click and two click are displayed for purchase which teaches under a broadest reasonable interpretation funding:  "Some embodiments may be configured to provide incentives for consumers to purchase additional items subsequent 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the donation teaching of White as modified by James and Postrel with the one click and two click teaching of Hughes because Hughes teaches in col 4 ln 21-26 that a two click transaction allows for an adding of an item to a shopping cart while a one click transaction (see col 4 ln 15-20) means without any subsequent data entry or input.  These one and two click teachings would motivate one ordinarily skilled to modify White because the one click teaching would enable a fast purchase which would make it easier to fund a campaign, while the two click teaching would enable one to fund multiple campaigns before finally approving the funding.  For these reasons, one would be motivated to modify White with Hughes.  
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 .
	Per claim 10, White, James, Hughes, and Postrel teach the limitations of claim 8, above.  White does not teach said backer’s computing device is selected from the group consisting of a virtual reality headset, an augmented reality headset or a combination thereof.
	Paulrajan teaches a virtual reality user environment that a user uses to interact with.  See abstract.
	Paulrajan teaches backer’s computing device is selected from the group consisting of a virtual reality headset, an augmented reality headset or a combination thereof in par 010 where a virtual reality device is taught, and in Fig 1A where a User is wearing the virtual reality device which teaches headset.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the charity donation teaching of White as modified by James and Postrel with the virtual reality headset teaching of Paulrajan because Paulrajan teaches that a user may look at a classroom or store or location that is particular to the user, see par 011.  This teaching would motivate one ordinarily skilled in the art because the virtual location could be customized to the user so that the user would be able to see things in a friendly UX environment in order to further facilitate purchasing.  For these reasons, one would be motivated to modify White with Paulrajan.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US .  
Per claim 26, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches a campaign is created by a campaign creator in par 009 where the campaign is broadcast.  White then teaches a backer pledges money in par 056 where a backer can select a GUI element to donate to a cause.  White then taches a direct payment is made from the backer to the campaign being configured for integration with said IPTV crowdfunding component in par 062 where a balance is shown and an amount spent that was donated, which teaches direct payment is made because in order for the organization to spend the money, they would have to receive it first.  See par 062: "In this example the charitable organization spent $25 of the donor's contribution on a given date for a select recipient. A balance of $325 remain for the charitable organization to utilize for other charitable activities pertaining to recipient/donee (Group A in this illustration)."
White does not teach middleware.
James teaches middleware in par 041.  
White does not teach chooses a reward, and if the campaign raises enough money to reach the campaign goal [pay money to the campaign]
Strickler teaches using Kickstarter which is an online campaign platform.  See page 1.  
chooses a reward in page 1 where a new reward is promised, as well as in page 2 where a new game in additional formats will be released, and then Strickler teaches and if the campaign raises enough money to reach the campaign goal [pay money to the campaign] in page 2 where the stretch goal leaves projects with an "extra" 990,000, which they have to spend to fulfill the campaign promise and the rewards.  This teaches that the campaign raised not only enough money, but more than enough, and it was all paid to the campaign.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the campaign contribution over IPTV teaching of White, as modified by James and Postrel, with the choosing a reward and the campaign raises enough money to pay the creator teaching of Strickler because, in combination with White, the choosing of a reward and a new goal reached to pay the creator, would further encourage campaign donations.  This is taught by Strickler where stretch goals are often met which means that people are donating lots of money based on these motivations.  See page 2.  Therefore, for these reasons, one would be motivated to modify White, James, and Postrel with Strickler.  
Per claim 27, White, James, and Postrel teach the limitations of claim 1, above.  
White does not teach middleware.
James teaches middleware in par 041.  
White does not teach wherein a campaign creator offerings sale product to user backer from a campaign creator being configured from integration with said IPTV crowdfunding component.
wherein a campaign creator offerings sale product to user backer from a campaign creator being configured from integration with said IPTV crowdfunding component where the game will be released in additional formats or add extra functions.  This under a broadest reasonable interpretation teaches offering sale product to user backer being configured from integration because the configuration of the campaign is that if people fund to the goal, then a product will be released to them, hence a sale. 
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, US PGPUB 2009/0217321 A1 ("White"), in view of James et al., US PGPUB 2017/0251261 A1 ("James"), in further view of Postrel, US PGPUB 2006/0122874 A1 ("Postrel"), in further view of Jones, US PGPUB 2008/0320522 A1 ("Jones").  
Per claim 28, White, James, and Postrel teach the limitations of claim 1, above.  White further teaches the plurality interfaces of middleware IPTV crowdfunding component comprises broadcasting networks in par 036 where a broadcast service is taught.  White then teaches over the top content in par 033 where Internet access over the IPTV is taught: "access, for example, to users at their computers 368 via the public network 312. For example, the domain controller 346 can provide remote Internet access to IPTV account information, e-mail, personalized Internet services, or other online services via the public network 312."
White does not teach peer to peer video hosting service such as YouTube, Vimeo, integration with said middleware IPTV crowdfunding component in par 087 and Vimeo is taught in par 004.  See par 087: "a third example 274, an annotations file (e.g., MDVM file 271) may be integrated within a third party video player 287 (such as the embedded YOUTUBE video player) to provide additional functionality as may not be currently available on known third party video players (e.g., in an MDV integrated player 289)."
James teaches middleware in par 041.
White does not teach broadcasting networks including ABC, CNN, CBC, and MTV.
Jones teaches an automated media programming system that allows users to watch video content over a broadcast media channel or network.  See abstract.
Jones teaches broadcasting networks including ABC, CNN, CBC, and MTV in par 002 where ABC, CNN are taught and then MTV and CBC are taught in par 011. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IPTV charitable contribution teaching of White, as modified by James and Postrel, with the broadcasting networks including ABC, CNN, CBC, and MTV teaching of Jones because Jones teaches a long felt need, which would motivate one ordinarily skilled, because it is a suggestion.  In par 008, Jones teaches the following need answered by Jones' teaching: 
Therefore, an easily accessible and more direct or pure media broadcast, not influenced by internal operators, owners, or management and bottom-lines, is needed. A pure media source direct from individuals to individuals without network influences and a user-operated broadcast channel or source for playing videos from users on predetermined topics without edits or censorship would be a great source of pure information.

Par 008.  One would be motivated by this teaching of Jones, a motivation teaching, because White teaches putting in information that is likely independent from the information on the broadcast networks: charity information.  Because Jones teaches 
	Therefore, claims 1-4, 7-10, and 21-28 are rejected under 35 USC 103.  
Response to Arguments
35 USC 103
	Applicant has amended the claims but not the original 1-4 and 7-10, arguing that the prior art of White, James, and Postrel does not teach all of the limitations.  After reviewing Applicant's arguments, Examiner is unpersuaded and maintains the rejection of Applicant's claims with the same art.  Further, as Applicant has amended the claims, Examiner was required to do further search and consideration which resulted in these slightly modified rejections of the original claims, while maintaining that claim 1 is rejected as being obvious over White, in view of James, further in view of Postrel.  
	On page 10, Applicant argues that White does not teach a camera and live streaming.  Examiner concedes this but argues that James teaches both a camera and live streaming.  As both White and James were previously cited to Applicant, and James' teaching of live streaming was cited to Applicant, Applicant was on notice that James also taught live streaming.  
	Applicant then argues that James does not teach one or two clicks on an in-screen graphic user interface that does not block or pause the live streaming."  Examiner has carefully considered this argument but finds it unpersuasive.  First, James teaches a "click" which would teach "one click" in several places but notably in par 073 does not block or pause the live streaming.  First, Applicant does not address what was asserted as teaching this limitation, paragraph 109:
With this new style of direct response video (e.g. using example file formats and/or readers described herein) available on his mobile and computer devices, rather than needing to respond by explicitly navigating to a web site or calling a toll free number, he is able to: (1) select products of interest from either prerecorded or streaming video productions, (2) contact the supplier of selected products without the use of any second device (e.g., telephone or via the internet), and (3) purchase such products through supplier order fulfillment processes. Note that an e-Commerce channel may be opened using techniques described herein without interrupting the video stream such as by introducing (1) pop-up windows, or (2) second (e.g., split) screens in order to open an e-commerce channel. Instead, Shawn may initiate an order by directly interacting with the streamed content.

Applicant has not addressed the underlined portions but they notably teach what Applicant claims:  a video stream that has information that comes up or alongside the video without stopping the video.  The example user "Shawn" is able to directly interact with streamed content to purchase an item, and this happens without interrupting the video stream.  To be clear, this is the thrust of James' disclosure.  James discloses this in other parts of the application.  See par 083:
In some examples, the method may include displaying a visual cue responsive to receiving the indication of the captured content item without interruption to a playback of the content data (e.g., a visual cue may be displayed without interruption to a displaying of the video data, as shown in box 585).

	Then, in Background, the prior art is described as not being allowed to purchase items as videos play.  Therefore, it would not makes sense that James' teachings would stop the video to purchase an item, particularly because James in several places 
There exists no way in which to allow a video producer, for example, to identify the items (such as the clothing worn by an actor) available for sale within the video, nor is there a way for the products to be purchased as the video plays.

For further support for uninterrupted viewing, see summary paragraph 016: 
In some examples, the method further comprises displaying a visual cue responsive to receiving the indication of the captured content item without interruption to a displaying of the content data.

See also summary paragraph 017:
In some examples, the system further comprises instructions for displaying a visual cue responsive to receiving the indication of the captured content item without interruption to a displaying of the video data.

See also summary paragraph 018:
In some examples, the computer readable medium further comprises instructions for displaying a visual cue responsive to receiving the indication of the captured content item without interruption to a displaying of the video data.

Then, if a purchase happens during uninterrupted video play, what occurs and how is the purchase completed?  James teaches multiple alternatives, but one which uses a well-understood element is that clicking the region will add an item to a virtual shopping car.  See par 076:
Touching or clicking this “region” will trigger an “AddToBin” scripting event which will add the “Sage ONE Fly Rod” to the user's virtual shopping cart.


	Applicant cites in par 0110 that "click through into and/or through the supplier's online order fulfillment website to be placed within a personal (e.g., sales lead specific) shopping cart on the supplier's e-commerce website" as evidence that, despite the many teachings of "without interruption" of James, that the video is indeed interrupted.  However, a careful reading of this paragraph does not teach what Applicant argues because nowhere is a new website opened.  Just because an item goes to a shopping cart or to an e-commerce website does not mean that a new browser window is opened. That is not taught by what Applicant cited, this appears to be merely assumed.  However, this does not follow with what James teaches in par 0109 or in the above citations of James' teachings.  Par 0109 further reads against Applicant's assertion, because "Shawn," the user walking through James' teachings, notices that "video productions that are being aired on broadcast networks such as HGTV, the Food Channel, the Outdoor Channel, the Travel Channel, etc., are now available as "shoppable" video when viewed on his mobile and computer devices."  These broadcasts are understood as common, routine TV shows and not as videos that would stop to open a separate website, such as on YouTube.  Therefore, Examiner is not persuaded that James does not teach "without blocking or pausing the live streaming video."
	Applicant then argues that Postrel does not teach "computer system sends payment acknowledgement data to the campaign creator's computing device, indicating the payment using rewards points was successful."  Examiner agrees, but on further search of White (the primary reference), finds that White teaches this communication of success teaching without the rewards points.  White teaches several communications between the charitable organization and the donee, and the teaching, under a broadest reasonable interpretation (the references are above) teaches that the donee receives a communication that the payment was successful (payment happened).  Postrel is used to teach that rewards points are used for a donation and is still relied upon for this teaching.  It would be obvious to combine Postrel to substitute a mere payment method into the IPTV Charity teaching of White, with the uninterrupted viewing and interaction teaching of James, because of the benefits cited by Postrel.  In the end, Postrel's teaching is merely that instead of money, rewards points can be used, and one would have a reasonable expectation of success in combining these three references because with White and James' IPTV donation and e-commerce teachings, one is merely substituting a payment choice with the teaching of Postrel.  
	Applicant argues about Isac but Isac is not asserted in claim 1 and therefore this argument is moot.  
	Therefore, for these reasons, the rejection of claim 1 by White, James, and Postrel is maintained.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Vesperman et al., US PGPUB 2016/0189250 A1, "Electronic Revenue Sharing System"

	Kelly, US PGPUB 2010/0217613 A1, "Methods and Apparatus for Providing Charitable Content and Related Functions," 
	Teaches that charitable content is provided on television (see par 026 and 027) as well as a way for a viewer to donate using their remote control (par 027).  See in particular par 014 where a digital processor and server component collects information about charities and donations, and in par 0183 and 0184 that the charitable content is presented over (like in the corner of the screen) to both Video On Demand and non video on demand customers.  A direct chat with the consumer is taught in par 0237.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.